Citation Nr: 1805496	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  12-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).  

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to January 1993, with an additional 1 month and 28 days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2010, July 2010, May 2012, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2014 rating decision, service connection for sciatica of the right lower extremity was granted.  This represents a full grant of the benefit sought with respect to that issue.

In December 2016, the Veteran appeared at a video conference Board hearing before the undersigned Veterans Law Judge.  

In September 2017, in accordance with 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, the Board obtained medical expert opinions from the Veterans Health Administration (VHA) regarding the TBI and bilateral foot and ankle disabilities issues, which were received in November 2017 and December 2017.  

The issue of entitlement to service connection for sleep apnea is addressed in the decision below.  The issues of entitlement to service connection for TBI, a bilateral foot disability, a bilateral ankle disability, and a right hip disability are addressed in the REMAND portion of the decision below.  


FINDING OF FACT

Obstructive sleep apnea had its onset during service. 


CONCLUSION OF LAW

The criteria to establish service connection for obstructive sleep apnea are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

II.  Analysis

The Veteran seeks service connection for sleep apnea.  At the Board hearing in December 2016, he stated that he became aware of his sleep apnea symptoms while serving in the Persian Gulf, at which time others began waking him up and telling him he was snoring or gasping for air, which in turn resulted in him feeling tired during the day.  

In January 2017, a physician specializing in sleep medicine determined that the Veteran's obstructive sleep apnea likely had its onset during service in the early 1990s.  The Veteran's symptom pattern was noted to be completely consistent with the diagnosis of sleep apnea in that after onset it slowly increases in severity over time.  

The opinion notes review of the Veteran's records, to include not only clinical records but also the Veteran's report of onset during service with symptoms ever since, which was noted to be consistent with numerous statements from the Veteran's friends and family members describing the Veteran's sleep both prior, and subsequent, to service.  It was noted that a statement from a fellow service member who shared sleeping quarters with the Veteran was to the effect that the Veteran snored severely during service, and that he also had daytime sleepiness.  In addition, the examiner reported that the Veteran had been 100 percent compliant with use of his continuous airway pressure (CPAP) machine since 2014, based on a download of the machine's data.  

The Board finds the opinion of the physician constitutes competent and persuasive medical evidence with respect to the etiology of the Veteran's obstructive sleep apnea.  The opinion was rendered by a medical professional who reviewed pertinent evidence and supported the conclusion with a reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no opinion of record contrary to the opinion of the physician.  

The evidence is in at least equipoise, and thus, resolving doubt in the Veteran's favor, service connection for obstructive sleep apnea is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for obstructive sleep apnea is granted.  


REMAND

As noted in the introduction, in September 2017, the Board referred the issues of entitlement to service connection for a TBI and bilateral foot and ankle disabilities for VHA expert medical opinions, which were provided in November 2017 and December 2017.  The opinions were provided to the Veteran and his representative to allow for the submission of any additional evidence or argument.  

In January 2018, the Veteran provided additional argument, did not waive initial RO consideration, and requested that the matters be remanded to the RO for initial review in the first instance.  Thus, the Board will remand the matters.  

With respect to service connection for a right hip disability, private treatment records in September 2012 note a right hip injury as a result of a fall at work in June 2012.  In addition, the September 2013 VA posttraumatic stress disorder (PTSD) examiner determined that the right hip injury sustained at work was not related to service-connected PTSD.  

Although the September 2013 VA hip and thigh examiner opined that right hip epitrochlear bursitis was likely related to a fall at the time of an assault during service in November 1991, service treatment records (STRs), to include those associated with an assault in November 1991, do not show a right hip injury.  As such, the opinion is not completely adequate for a determination.  In addition, a June 2016 VA back examination report notes a right lower extremity radiculopathy demonstrated by findings to include weakened hip flexion.  In view of the foregoing, a new VA examination is warranted with respect to the etiology of a right hip disability.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since 2016.  

2.  After completion of the above, schedule the Veteran for a VA right hip examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right hip disability is related to his active service, or is caused by or aggravated by any service-connected disability, to include the lumbar spine disability and associated sciatica of the right lower extremity, or any other disability determined to be related to service.  

The term "aggravation" means any increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.

The examiner should address the STRs, to include the records in November 1991 noting a laceration from a stab wound to the left flank, along with the June 2016 VA back examination report noting a right lower extremity radiculopathy demonstrated by findings to include weakened hip flexion, as well as the Veteran's statements.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issue remaining on appeal.  All lay and medical evidence associated with the claims file since the issuance of the July 2016 supplemental statement of the case (SSOC), including the November 2017 and December 2017 VHA expert medical opinions, must be considered.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


